DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed February 28, 2022.
Claims 2, 12, 16, and 17 have been cancelled. 
Claims , 3-8, 10, 11, 13-15, and 18 have been amended. 
Claims 1, 3-11, 13-15, 18, and 19 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, 13-15, 18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
The independent claim is directed towards a document management system where the claims describe at least one third party for assessing project documentation, only accessible to designated users, provides said at least one third party with viewing access to said specific data files, said at least one third party only has access and said at least one third party only has access to said specific data through said links, and data files are documents relating to assets owned by an organization. The claims are describing a user permission-based system where a user can control access (specifically viewing) for documents between a user and a third party. This is further supported within the originally filed specification [7-8] that specifically describes the claimed invention in terms of user permission control for a business transaction documentation (patent/intellectual property rights). Specific dependent claims describe the claims in terms of the documents relating to IP, transaction, or contract documentation which further describes the business transaction field of use for the claimed invention. The claims are describing relation-based rules and connections between a user and a third party for viewing documents which falls under the certain method of organizing human activity grouping (business relations and relationships/interactions between people) of abstract ideas. 
Step 2(a)(II) considers the additional elements of the abstract idea in terms of a being transformative into a practical application. The additional elements of the claim is a user interface, plurality of data files, a first and second database, a server, and links. The additional elements regarding the structural elements (database, server, user interface, data files) are described in the originally filed specification [64-71]. The considered passages are describing the additional elements in terms of generic technological elements merely implementing the abstract idea. The structural elements are using a generic computer for their intended function (database to store, server to process/send/receive data, user interface to display, data files to represent information). The computer elements are tools to implement the identified abstract idea without providing an improvement to the technological elements. In terms of the “links”, the originally filed specification describes the links in paragraphs [57-59]. The links are not described as specific technological elements but merely an association between the data files. There is no technological improvement for the links within the claimed invention or specification and thus are merely generic technological elements to implement the abstract idea. The additional elements are not transformed into a practical application. Refer to MPEP 2106.05(f). 
Step 2(b) considers the additional elements of the abstract idea in terms of a being significantly more than the identified abstract idea. The additional elements of the claim is a user interface, plurality of data files, a first and second database, a server, and links. The consideration is that the additional elements were considered and found to be generic technological elements under Step 2(a)(II) with regards to MPEP 2106.05(f). There are no additional elements beyond those considered above. The additional elements are not significantly more than the identified abstract idea in terms of the consideration above. Refer to MPEP 2106.05(f). 
The dependent claims 3-11, 13, 18, and 19 are further describing the identified abstract idea without providing further additional elements beyond those considered for the independent claim. The dependent claims are directed towards describing that the system is integrated with a third-party application, what the data is related to (intellectual property, project object, transaction, design/patent/trademark), describing a user as a controlling user to provide the permissions access, and describing a defect element that flags and provides defects within documents and further describing a user to correct the defect. These elements are merely describing the user control and permission system and further providing aspects in terms of a defect analysis, but there is no claim language regarding the defect analysis and review beyond using the generic technology to implement the results-based function of determining a defect within the system. The dependent claims describe the data and other aspects of the abstract idea without providing additional elements. As such, the dependent claims are not transformative into a practical application nor are they significantly more than the identified abstract idea. 
Dependent claims 14-15 describe further additional elements beyond those described in the independent claim. Claims 14 and 15 describe an additional element in terms of providing a document analysis with artificial intelligence. The artificial intelligence is described in the claim language with regards to a results-oriented implementation that does not provide specific algorithms or steps to determining the defect within the context of the documentation analysis. The originally filed specification [39-41] but the specific aspects including the training, expert review, and other elements of the artificial intelligence processing are absent from the claim language. The claims merely describe a generic artificial intelligence document analysis system that is not transformative into a practical application nor is it significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
The claimed invention describes a user-based permissions access system for document control that falls under the abstract idea grouping of certain method of organizing human activity without describing additional elements that are significantly more or transformed into a practical application. Therefore, claims 1, 3-11, 13-15, and 18-19 are rejected under 35 USC 101 for being directed towards non-eligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7, 10, 11, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haris et al [2001/0013004], hereafter Haris in view of Kantor et al [2013/0067594], hereafter Kantor.
Regarding claim 1, Haris discloses a system for managing data files, the system comprising: a user interface for uploading a plurality of data files and for reviewing said plurality of data files (Paragraphs [100-108]; Haris discloses an approval module that provides a database for users to upload and review files between a reviewer and submitter.); 
a server for receiving said plurality of data files; and a first database for storing said plurality of data files (Paragraphs [21-28 and 100-108]; Haris discloses that the system provides a server to send/receive files and other information. The server system provides multiple database elements to store data.), 
a second database accessible by at least one third party, said second database being for use by said at least one third party for assessing project documentation accessible through said second database (Paragraphs [100-108]; Haris discloses that the system provides a second database within the approval module that allows a user (submitter) to upload files that is reviewed by an approver (including third parties).); 
said data files are documents relating to assets owned by an organization (Paragraphs [100-108]; Haris discloses that the approval module is for documents related to concepts, artwork, and images requiring approval from owner organization.).  
Haris discloses the above-enclosed limitations, however, Haris does not specifically disclose the specific aspects of the permissions and links to specific data within the second database;
Kantor teaches wherein said system is only accessible to designated users (Paragraphs [35-38]; Kantor teaches user permissions based on the sharing link and user profile in terms of viewing, accessing, and editing content. Haris provides designated users in terms of roles-based access and Kantor specifically teaches the permissions based on the sharing link for the user profile for the specific content item.);  
selection of specific data files in said first database by a controlling user for inclusion in said second database causes said system to insert links in said second database to said specific data files (Paragraphs [35-38]; Kantor teaches a specific sharing link that allows a user to share content and documents based on the specific sharing link. Further, Kantor provides that the sharing link enforces permissions based on the content. The combination is that Haris discloses [100-108] that the approver module provides links to the tasks related to reviewing documentation and content and Kantor provides the specific aspects of the sharing links for the specific data file.); 
activation of said links in said second database to said specific data files by said at least one third party provides said at least one third party with viewing access to said specific data files (Paragraphs [35-38]; Kantor teaches that the specific permissions for the links to the content allows a user to view, edit, print, publish, and other actions.); 
said at least one third party only has access to said second database and said at least one third party only has access to said specific data files through said links in said second database (Paragraphs [35-38]; Kantor teaches that the sharing link is for the specific content that the user profile has permissions to view. The second database is based on the combination in terms of Haris having the second database with links for the approval elements and Kantor provides the specific content that has permission-based links.); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the content sharing with approvers and third parties in terms of different databases within Haris the ability to have a permissions-based specific content access system that has links to the content items for the user to view as taught by Kantor since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the permission-based links provides the user greater access control for better security in terms of sharing content.
Regarding claim 4, the combination teaches the above-enclosed limitations;
Haris further discloses wherein multiple data files together form a project object and each project object is accessible to multiple users (Paragraphs [100-108]; Haris discloses that the submitter provides content items and images in terms of a submission for review. The files for review is interpreted as a “project object” as the project object is merely a title (non-functional descriptive material) for the collection of content accessible to multiple users. Further, Kantor teaches [Fig 3, 5, 6, and paragraphs 40-42] that provides a folder (interpreted as project object) that is accessible to multiple users (interpreted through Fig 3 in terms of “shared with” and having items such as “just me”, “people with links”, “work group”, and “everyone” with a permissions aspect to view, edit, move, and admin the folder content items.
As noted above, the “project object” is merely a title to provide a naming structure for the multiple data files, but there is no functional aspect beyond the naming of the data items. The system would merely provide the multiple data files and the “project object” is for a human reader to understand the relationship for the data objects. As such, the “project object” is interpreted as non-functional descriptive material. Refer to MPEP 2111.05.).  
Regarding claim 5, the combination teaches the above-enclosed limitations; 
Kantor further teaches wherein said project object has at least one controlling user and wherein said at least one controlling user designates other users that are permitted to access said project object and that are permitted to access each data file that comprises said project object (Figs 3, 5, 6, and paragraphs [40-42]; Kantor teaches the permissions-based access for the permitted access that includes admin, move, edit, and view based on the links and permissions within the designated content/folder. The controlling user is interpreted through Fig 5 (subsequent paragraphs [56-58] that describes the user interface to provide the permissions and access controls for the folder and content items.).  
Regarding claim 6, the combination teaches the above-enclosed limitations; 
Kantor further teaches wherein said at least one controlling user designates which other users are permitted to modify said project object and which other users are permitted to modify each data file that comprises said project object (Figs 3, 5, 6, and paragraphs [56-58]; Kantor teaches that the system allows for permissions-based access including individual permissions including actions to view, edit, move, and admin the content within the folder (interpreted as project object).).  
Regarding claim 7, the combination teaches the above-enclosed limitations; 
Haris further discloses wherein said plurality of data files are downloadable to a computing device used by a user (Paragraphs [100-105, 127, and 132-133]; Haris discloses that the approval module provides downloads of the content items for the approver for the submitted files. Further, Haris discloses [213-215] that the downloads are accessible for the business partners after the upload is complete within the task aspect.).  
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Haris further discloses wherein said project object comprises at least one of: a data file relating to an intellectual property asset; a data file relating to a product; a data file relating to a service; and a data file relating to a transaction (Paragraphs [33 and 100-108]; Haris discloses that the system is for brand management which includes licensed products and artwork within a contract/sales (interpreted as transaction).
Examiner notes that what the project object comprises related to merely describes non-functional descriptive material that does not alter or modify the system’s performance or functioning based on what the project is related to. The intellectual property asset, product, service, and transaction are merely providing to a human reader titles for the data that is stored, received, and uploaded but does not offer functional aspects within the claims. Refer to MPEP 2111.05.).
Regarding claim 11, the combination teaches the above-enclosed limitations; 
Haris further discloses wherein a visual representation of said data files comprising said project object is presented to a user through said user interface (Fig 27-32 and paragraphs [100-108 and 128-131]; Haris discloses the user interface for the approvals module and other elements to submit the data files for review. 
Further, Kantor teaches [Fig 3 and paragraphs [39-40] a user interface to provide the controlling user a visual representation of the data files through the folder and other interface aspects to control permissions.).  
Regarding claim 13, the combination teaches the above-enclosed limitations; 
Haris further discloses wherein said project is managed by an organization, said first database contains a record of said organization, and wherein, when said record of said organization is marked for review by said at least one third party, a link to said organization is added to said second database (Paragraphs [100-108]; Haris teaches that the business partner (interpreted as organization) submits a template that includes the information for the product development review (interpreted as record of said organization) where the submission template and image is within the Approvals database (interpreted as second database). The submission into the Approval database for the third party where the approver reviews the information. Further, the approver/third party is able to provide comments and other review elements (interpreted as link to said organization) within the package for the business partner that is then able to provide modifications in an exchange between the parties to obtain approval.).  
Regarding claim 18, the combination teaches the above-enclosed limitations; 
Haris further discloses wherein said plurality of data files are documents that relate to an intellectual property asset that is one of: a patent, a trademark, a design, a copyright, and another intellectual property asset (Paragraphs [33 and 100-108]; Haris discloses that the system is for brand management which includes licensed products and artwork within a contract/sales (interpreted as transaction).
Examiner notes that what the plurality of data files are related to merely describes non-functional descriptive material that does not alter or modify the system’s performance or functioning based on what the project is related to. The intellectual property asset merely provides to a human reader titles for the data that is stored, received, and uploaded but does not offer functional aspects within the claims. Refer to MPEP 2111.05.).  
Regarding claim 19, the combination teaches the above-enclosed limitations; 
Haris further discloses wherein the project object represents a legal instrument that is one of: a patent, a trademark, a design, a copyright, and another intellectual property asset (Paragraphs [33 and 100-108]; Haris discloses that the system is for brand management which includes licensed products and artwork within a contract/sales (interpreted as transaction).
Examiner notes that what the plurality of data files are related to merely describes non-functional descriptive material that does not alter or modify the system’s performance or functioning based on what the project is related to. The intellectual property asset merely provides to a human reader titles for the data that is stored, received, and uploaded but does not offer functional aspects within the claims. Refer to MPEP 2111.05.).
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haris et al [2001/0013004], hereafter Haris, in view of Kantor et al [2013/0067594], hereafter Kantor, further in view of Drewry et al [2014/0230011], hereafter Drewry.
Regarding claim 3, the combination teaches the above-enclosed limitations regarding a content management system with user permissions and sharing links, however, the combination does not specifically teach that the system provides a user to upload data file from third party application;
Drewry teaches wherein said user interface is integrated with at least one third party application on a computing device used by a user, such that said user uploads said at least one data file to said system directly from said at least one third party application (Fig 18 and paragraphs [85-86 and 94]; Drewry teaches that the file sharing system allows a user interface that is integrated with a third party application (interpreted through Dropbox and SharePoint) that allows a user to upload but also download data files from the third party site to the “my access” (interpreted as system directly from said at least one third party application). This is shown as a local folder access, as described in paragraph [80].).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the document review and permission based system for content items of the combination the ability to have third party application integration as taught by Drewry since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the third party integration allows for quicker user uploads and ease-of-access to provide and upload the content items regardless of where they may be stored.
Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Haris et al [2001/0013004], hereafter Haris, in view of Kantor et al [2013/0067594], hereafter Kantor, further in view of Rivette et al [5,991,751], hereafter Rivette.
Regarding claim 8, the combination teaches the above-enclosed limitations, however, the combination does not specifically teach a defect being flagged by the system; 
Rivette teaches wherein at least one defect in at least one of said plurality of data files is flagged by the system (C61:44 to C65:16; Rivette teaches an error detection and correction system that provides the user with flags based on different formatting and specific data errors to correct within the file. The combination is that Haris in view of Kantor provides user permissions for specific data files that a user can review and Rivette provides the specific aspect of flagging defects within the data file for formatting and other errors.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the document management system with document review elements of the combination the ability to have specific defect flags for document review as taught by Rivette since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the system error detection provides ensured language and document formatting to provide automated reviews ensuring corrected documentation information.
Regarding claim 9, the combination teaches the above-enclosed limitations; 
Rivette further teaches when said at least one defect is flagged, the system prompts at least one user to resolve said at least one defect (C64:1-31; Rivette teaches an error detection and correction system that notifies an operator for errors for manual corrections.).
Claim(s) 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haris et al [2001/0013004], hereafter Haris, in view of Kantor et al [2013/0067594], hereafter Kantor, further in view of Rivette et al [5,991,751], hereafter Rivette, and Cerino et al [2019/0114370], hereafter Cerino.
Regarding claim 14, the combination teaches the above-enclosed limitations regarding a document management system with user permissions and review elements, however, the combination does not specifically teach an artificial intelligence document analysis and flagging a defect for a user to resolve; 
Rivette teaches further comprising a document analysis module for detecting and flagging at least one defect in at least one of said plurality of data files wherein when a defect in said at least one of said plurality of data files is detected and flagged, said system prompts at least one user to resolve said defect (C61:44 to C65:16; Rivette teaches an error detection and correction system that provides the user with flags based on different formatting and specific data errors to correct within the file. The specific user review for the flag is taught within C64:1-31. The combination is that Haris in view of Kantor provides user permissions for specific data files that a user can review and Rivette provides the specific aspect of flagging defects within the data file for formatting and other errors.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the document management system with document review elements of the combination the ability to have specific defect flags for document review as taught by Rivette since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the system error detection provides ensured language and document formatting to provide automated reviews ensuring corrected documentation information.
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach the specific aspect of an artificial intelligence document analysis;
Cerino teaches artificial intelligence-based document analysis module (Paragraphs [30-33 and 60-63]; Cerino teaches a specific document analysis system that provides artificial intelligence for the machine and human review of documents in terms of confidence score based on previously scored documents within the training of the AI machine review.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the document review and machine analysis system for error detection of the combination the ability to have the machine and human review of a similar document analysis system based on artificial intelligence and training elements as taught by Cerino since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the artificial intelligence machine review based on training provides a more accurate analysis system.
Regarding claim 15, the combination teaches the above-enclosed limitations; 
Rivette further teaches wherein said defect is an absence of specific preferred language in at least one document from said plurality of data files (C61:44 to C64:44; Rivette discloses that the system provides error detection and correction for preferred language in terms of having correct dates. The “absence” is based on an error flag for an incorrect (interpreted as absent correct) date or other format within the specific data element.).

Response to Arguments
In response to the arguments filed February 28, 2022 on pages 9-10 regarding the 35 USC 101 rejection, specifically that the amended claim elements are directed towards a technological improvement.
Examiner respectfully disagrees. 
The arguments discuss the amended claim elements in terms of the second database that provides links for a third party to review documents which involved activated links to provide no duplication of storage between the first and second database. First, the requirement that the activated links are not duplicating storage is not described in the claims, nor is there a requirement that the links are specific aspects when activated to ensure no duplication of storage. The links are merely associations with data files (as discussed in originally filed specification [57-61]) that can utilize any method of storage or links within the database for the associated data files. The originally filed specification even describes the links in terms of generic technological terms with the sentence, “The person skilled in the art would be aware of many possible linking methods, including the use of a key or other identifying parameter that references the specific project object 520A, or the creation of a branching data structure for each project object” [59]. There is no specific technological description or improvement but merely providing generic technological links between data files in terms of database elements. The arguments merely allege novelty and eligibility but there is no argument regarding specific claim language or description in terms of the specific claimed invention and how the links are transformative into a practical application or significantly more than the identified abstract idea. As such, the claims are directed towards an abstract idea without significantly more or transformed into a practical application. Refer to MPEP 2105.05(f). 
	Lacking any further arguments, claims 1, 3-11, 13-15, and 18-19 are maintaining the 35 USC 101 rejection, as rejected above in light of the amended claim elements. 
 In response to the arguments on page 10 regarding the 35 USC 103 rejection, specifically that the prior art Haris does not specifically teach a second database. 
Examiner respectfully disagrees. 
The arguments merely allege that Haris does not teach the second database structure in terms of the links and activation of links for the third party viewing. As per the rejection above, Haris is teaching the second database structure to store data files within an approval module [100-108] that is structurally among multiple database and storage elements within the system. In combination, Kantor teaches the links that are activated to provide user permission access to the specific data files (including viewing, modifying, and other permission-based rules). The arguments are merely an allegation of patentability and provide no paragraphs or other arguments beyond the statement that Haris does not teach the element. As such, claim 1 is maintaining the 35 USC 103 rejection, as rejected above in light of the amended claim elements. 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Haris in view of Kantor, and, where appropriate, in further view of Drewry, Rivette, and Cerino. 
Lacking any further arguments, claims 1, 3-11, 13-15, 18, and 19 are maintaining the 35 USC 103 rejection, as rejected above in light of the amended claim elements. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Divine et al [2018/0158159] (AI-based patent insight system that provides information for intellectual property innovations that includes suggestions for different aspects of the IP design process);
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689